DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/344249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the instant application and the reference application overlaps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6-11 recite “the edge face” of the interior glass sheet, or of the exterior glass sheet or of the plastic sheet.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 introduces “a peripheral edge face” with respect to the sheets.
Claim 3 recites “further comprising a protective layer” in line 2.  The claim is indefinite as the claim depends from claim 1, which recites “a protective layer.”
Claim 4 recites “further comprising a protective layer” in line 2.  The claim is indefinite as the claim depends from claim 1, which recites “a protective layer.”
Claim 10 recites “a centripetal offset is formed along both the entirety of a top portion and along one portion only of a single lateral edge, or indeed so that a centripetal offset is formed along both the entirety of a top portion and along one portion only of two lateral edges of the glazing unit.”  The claim is not definite as the phrase “indeed” makes the claim confusing.  It is also unclear whether the centripetal offset is 
Claim 11 recites “a protective layer” in line 2.  The claim is indefinite as the claim depends from claim 1, which recites “a protective layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al. (US 4901476) (“Nagashima”).
With respect to claim 1, Nagashima discloses an automotive glazing unit of a vehicle (abstr., col. 1, lines 42-57), the glazing unit comprising a glazing – structure 7 (col. 2, lines 13-14), and a system configured to allow the glazing to be moved translationally with respect to a door of the vehicle (col. 1, lines 42-50), the glazing being curved and laminated, and comprising an exterior glass sheet, an interior glass sheet, and a plastic sheet between the exterior and interior glass sheets (col. 2, lines 50- 66), each sheet having a peripheral edge face, wherein the edge face of the interior glass sheet is located beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet over a length of the edge face of the interior glass sheet (col. 2, lines 67-68, col. 3, lines  -9, col. 4, lines 33-35, Figs. 2 and 13), wherein the 
Regarding claim 6, Nagashima teaches the unit of claim 1, wherein the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet in the top portion of the glazing unit (col. 1, lines 42-57, col. 3, lines 2-6, Figs. 1, 2, 5-8, 13).
As to claim 11, Nagashima teaches the unit of claim 1.  Nagashima discloses that the “stepped structure” is formed automatically upon curving of the interior glass sheet and the exterior glass sheet when they have the same size (col. 3, lines 2-4) implying that the edge face of the interior glass sheet includes the protective layer over the entirety of the length of the edge face of the interior glass sheet which is located beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet as the protective layer is formed over the “stepped structure” (col. 3, lines 2-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima, in view of Offermann et al. (US 2012/0025559 A1) (“Offermann”).
With respect to claim 2, Nagashima discloses the unit of claim 1, but is silent with respect to the thickness of the interior glass sheet as disclosed in the claim.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm (abstr.), which is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, as such thickness is known in the art with respect to interior glass sheets and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 12, Nagashima discloses the unit of claim 1, but is silent with respect to the thickness of the interior glass sheet as disclosed in the claim.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm (abstr.), which overlaps the claimed range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, as such thickness is known in the art with respect to interior glass sheets and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima, in view of Ohlenforst et al. (US 4775570) (“Ohlenforst”).
Regarding claim 3, Nagashima discloses the unit of claim 1, wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 2.0 and 30.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the protective layer extends over an interior face and an exterior face of the glazing over a distance overlapping the distance recited in claim 3 (abstr., col. 2, lines 44-68); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima extending over the distance as disclosed in Ohlenforst, as such thickness is known in the art of glazings and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 13, Nagashima discloses the unit of claim 3, wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 3.0 mm and 20.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the protective layer extends over an interior face and an exterior face of the glazing over a distance overlapping the distance recited in claim 13 (abstr., col. 2, lines 44-68); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima 
With respect to claim 14, Nagashima and Ohlenforst teach the unit of claim 3.  Ohlenforst discloses the distance over which the protective layer extends remaining constant on each face of the glass sheet (Fig. 1).


Claim 4, 5, 7-10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima.
With respect to claim 4, Nagashima teaches the unit of claim 1.  Nagashima discloses the protective layer extending over a distance against an interior face of the interior glass sheet that is larger than a projection distance of the edge face of the interior glass sheet with respect to the end face of the plastic sheet (Fig. 13), but is silent with respect to the distance of the edge face of the interior glass sheet to the edge face of the exterior glass sheet, however changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 5, Nagashima teaches the unit of claim 2, wherein the protective layer is a part made of an elastic strip (col. 3, lines 10-15), thus it would have been obvious to one of ordinary skill in the art that “an elastic strip” satisfies “a part made of plastic” requirement of claim 5.
As to claim 7, Nagashima teaches the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13), 
With respect to claim 8, Nagashima teaches the unit according to claim 1.  Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), which implies that the “stepped edge” in the bottom portion of the glazing is not necessary and so the edge face of the interior glass sheet is aligned with the edge face of the exterior glass sheet in the bottom portion of the glazing.
As to claim 9, Nagashima teaches the unit of claim 1.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 2.0 mm and 30.0 mm is formed, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including the protective layer 
As to claim 10, Nagashima teaches the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13). Furthermore, Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), thus, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would optimize the extend of a centripetal offset with respect to the entirety of the top portion and the lateral edge or both lateral edges to improve anti-theft performance of the glazing.
As to claim 15, Nagashima teaches the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 3.0 mm and 30.0 mm, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including a protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the recited centripetal offset as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 16, Nagashima teaches the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including the protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the centripetal offset that is constant along its length as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783